Dismiss; Opinion Filed September 17, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00737-CV

                    J. CHRISTIAN CATHER, M.D. AND
              J. CHRISTIAN CATHER, M.D., PLLC, Appellants
                                  V.
                        MADELYN DEAN, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06165

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Molberg, and Nowell
                            Opinion by Justice Nowell

      Before the Court is appellants’ motion for extension of time to file a petition

for permissive appeal.    See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d)

(authorizing trial court to permit interlocutory appeal from otherwise unappealable

interlocutory order under certain circumstances), (f) (requiring party seeking to

appeal to petition appellate court for permission); TEX. R. APP. P. 28.3 (governing

procedure for filing petition for permissive appeal). Appellants assert the extension

is necessary because the order to be appealed does not fully comply with the
requirements of Texas Rule of Civil Procedure 168, which sets forth the process for

initiating a permissive appeal.

      Under Rule 168, a trial court may permit an appeal from an otherwise

unappealable interlocutory order. TEX. R. CIV. P. 168. To do so, the trial court must

sign a written order stating, in relevant part, its permission to appeal. See id. The

date the order stating the court’s permission is signed triggers the deadline for filing

the petition for permissive appeal. See TEX. R. APP. P. 28.3(c). Without a written

order stating the trial court’s permission, no basis for filing a petition for permissive

appeal exists. See Hebert v. JJT Constr., 438 S.W.3d 139, 142 (Tex. App.—Houston

[14th Dist.] 2014, no pet.).

      The clerk’s record that has been filed includes the order to be appealed as well

as an amended order.           Neither order includes a statement of permission.

Accordingly, no basis for filing a petition for permissive appeal exists, and the

motion for extension of time is premature. See id. We dismiss the motion and appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Erin A. Nowell/
                                             ERIN A. NOWELL
                                             JUSTICE

200737F.P05



                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

J. CHRISTIAN CATHER, M.D.                    On Appeal from the 191st Judicial
AND J. CHRISTIAN CATHER,                     District Court, Dallas County, Texas
M.D., PLLC, Appellants                       Trial Court Cause No. DC-20-06165.
                                             Opinion delivered by Justice Nowell,
No. 05-20-00737-CV         V.                Justices Whitehill and Molberg
                                             participating.
MADELYN DEAN, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Madelyn Dean recover her costs, if any, of this
appeal from appellants J. Christian Cather, M.D. and J. Christian Cather, M.D.,
PLLC.


Judgment entered this 17th day of September, 2020.




                                       –3–